TRACKSOFT SYSTEMS, INC. December 2, 1010 To: Security and Exchange Commission treet, N.E. Division of Corporate Finance Attention:Mr. Ryan Houseal Washington D.C. 20549 Phone (202) 551-3105 Fax(202) 772-9210 From: TrackSoft Systems, Inc. File Number 333-169863 RE:Request for Acceleration of the Effective Date. TrackSoft Systems, Inc. (“the Company”) hereby requests for the acceleration of the Registration Statement filed on Form S-1 on October 12, 2010 with an Amendment filed thereto on November 12, 2010 by the Company with the Security and Exchange Commission (Commission”) via EDGAR. The Company request’s the Commission to deem the Registration Statement effective by 4:00 P.M. EST December 6, 2010 or soon thereafter if practical.In lieu of this request the registrant acknowledges their obligations under the Securities Act of 1933 and the Securities Exchange Act of 1934. TrackSoft Systems, Inc. further acknowledges that should the Commission or staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking action with respect to the filing.Moreover, the action of the Commission or the staff acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for adequacy and accuracy of the disclosure in the filing.Finally, the Company acknowledges it may not assert the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Matthew Howell Matthew Howell President/Director TrackSoft Systems, Inc. 2820 North Pinal Ave., Suite 1229 Casa Grande, AZ. 85222 Phone 528-424-5262 1
